PD-1039-14
         FILED IN
                                                                         COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                                 AUSTIN, TEXAS
                                                                          Transmitted 5/4/2015 3:06:15 PM
           May 5, .2015                                                     Accepted 5/5/2015 9:36:41 AM
                                                                                          ABEL ACOSTA
                                                                                                CLERK
   ABEL ACOSTA, CLERK                 NO. PD-1039-14


                          IN THE COURT OF CRIMINAL APPEALS


                                OF THE STATE OF TEXAS

                                                                                             H
    JOSE GUADALUPE RODRIGUEZ                     APPEAL OF CAUSE NO. CR-3485-
    ELLIZONDO,                                   10-1
    Appellant
                                                 FROM THE 398TH DISTRICT
    vs.                                          COURT OF


    THE STATE OF TEXAS,                          HIDALGO COUNTY, TEXAS
    Appellee




          STATE/APPELLEE'S MOTION FOR LEAVE TO FILE A LATE BRIEF




    TO THE HONORABLE JUDGES OF SAID COURT:


                   NOW COMES the State of Texas, by and through the undersigned

    Assistant Criminal District Attorney, and respectfully files this, State's Motion for

    Leave to File a Late Brief, in the above-referenced case, and in support thereof,

    would show unto the Court the following:

    1.      On November 14, 2010, Appellant, Jose Guadalupe Rodriguez Elizondo, was
            found guilty of one count of Murder. [CR 014]. On November 14, 2010,
            Appellant was sentenced by the jury to a term of 25 years imprisonment. [CR
            069]..

    2.      On August 31, 2010, the Court of Appeals for the Thirteenth Judicial District
            issued a Memorandum Opinion affirming Appellant's conviction.
3.     On August 5, 2014, Appellant filed his first motion to extent time to file a
       petition for discretionary review.

4.      On August 21, 2014, Appellant filed his second motion to extent time to file a
       petition for discretionary review

5.     On October 1, 2014, Appellant filed a petition for discretionary review.

6.     On January 28,2015, this Court granted the petition for discretionary review.

7.     On February 6, 2015, Appellant filed his first motion for extention of time to
       file his brief.


8.     Appellant's brief was filed on March 16, 2015.

9.     On April 15, 2015, the State filed a motion for an extension of time to file
       Appellee's brief1.

 10.   On November 30, 2012, this Court granted the State's first motion for
       extension of time, granting the State until April 30, 2015..

 11.   On December 28, 2012, the State filed a second motion for extension of time
       requesting an additional 15 days.

 12.   The undersigned attorney had been working diligently on the State's brief in
       this case, however due to the mistake in the extension request the undersigned
       attorney believed he had until May 15, 2015. Due to this error the State's brief
       is now being filed with this Court late.

 13.   Appellant's appellate attorney of record, Brandy M. Wingate, is not opposed
       to the State's Motion for Leave to File a Late Brief.


 14.   The motion is not made for the purpose of delay, but so justice may be done.

        WHEREFORE, PREMISES CONSIDERED, the State prays that this


 1The State intended to request 30 days by way of this motion for extension. The date the State's
brief would have been due under this timeline would have been May 15, 2015. However, due to
a typographical error this Court granted an extension of 15 days.
Honorable Court grant its request for leave to file the Brief for the State in this case

late.


                                        Respectfully submitted,


                                        RICARDO RODRIGUEZ, JR.
                                        CRIMINAL DISTRICT ATTORNEY
                                        HIDALGO COUNTY, TEXAS

                                            */ MickaM/W. MjyrrU'
                                        MICHAEL W. MORRIS, ASSISTANT
                                        Criminal District Attorney
                                        Lead Counsel for Appellee
                                        State Bar No. 24076880


                                        Office of the Criminal District Attorney
                                        Hidalgo County Courthouse
                                        100 North Closner
                                        Edinburg, Texas 78539
                                        Telephone: (956) 318-2300 ext. 781
                                        Telefax:    (956) 380-0407
                                        ATTORNEYS FOR THE STATE
                                        Michael.Morris@da.co.hidalgo.tx.us
                          CERTIFICATE OF SERVICE



      I, MICHAEL W. MORRIS, do hereby certify that I have mailed a copy of the

foregoing Motion to File a Late Brief to Appellant Jose Guadalupe Rodriguez

Elizondo's appellate attorney of record, Brandy Wingate Voss, The Smith Law

Group, P.C., through e-service.

                                    Dated this, the 4th day of May, 2015.



                                       'f/ MickaM/ W. Mxtrrlz-
                                    MICHAEL W. MORRIS, ASSISTANT
                                    CRFMINAL DISTRICT ATTORNEY
                                    HIDALGO COUNTY, TEXAS